Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Lee (US PG Pub No. 2012/0116646) teaches a method for compensating for variable valve lift deviations
However the prior art of record fails to show or adequately teach
A method of two-step variable valve lift (VVL) operation learning control for a vehicle, the method comprising: 
applying, by a lift controller, a VVL control to an electric two-step VVL system; 
determining, by the lift controller, whether the vehicle is running in an electric vehicle (EV) mode; and 
when the vehicle is running in the EV mode, performing, by the lift controller, a learning time securing control of allowing VVL operation learning to be performed by engine operating for an operation avoidance area and an operation avoidance time which are applied to a secondary lift of an exhaust valve.
Furthermore the prior art of record fails to show of adequately teach
An electric two-step variable valve lift (VVL) system for a vehicle, comprising: a lift controller configured to perform, when the vehicle is driving in an electric vehicle (EV) mode, a VVL operation learning on a secondary lift of an exhaust valve through a EV mode learning time securing control in which an engine is driven in an engine cooling water temperature condition in a state in which the engine and a motor are separated from a clutch or through a HEV mode learning time securing control in which the engine is driven within an engine overrun time and to change an initial setting value of an operation avoidance area and a calculated value of an operation avoidance time based on a result of the VVL operation learning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747